Title: From Alexander Hamilton to William S. Smith, 30 May 1800
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            Head Quarters May 30th. 1800—
          
          Enclosed is a letter of appointment for Mr. James Rhea as second Lieutenant in the first Regiment of Infantry, which you will deliver send forward to him accordingly.
          He will is to be instructed to proceed, as soon as possible to Harper’s ferry, and put himself under the orders of Major Cass.
          With great consideration I am Sir Yr. ob. Servant
          Colonel Smith.
        